Title: From George Washington to John Jay, 21 August 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point August 21st 1779
        
        Since the letter which I had the honor of writing to your Excellency the 17th instant; I have received one from the Board of War inclosing among several others the copy of one from General Sullivan to Congress of the 26th of July in which I find he is still more pointed on the subject of Cloathing than in his letter of the 21st of the same month.
        As I was not sufficiently explicit on this head in my letter of the 17th I beg leave to trouble Congress with a more complete view of the measures taken to supply the troops under General Sullivan. The Corps composing his command (exclusive of Clintons Brigade which are not comprehended in the complaint) as they were originally organized—were Poors Brigade Maxwells Brigade—& Hands Brigade consisting of the several detached Corps on the Susquehannah and Delaware—Cortlandts and Spencers regiments the German battalion Armandts & Shots Corps.
        The letters No. 3 & 4—will show that measures were taken to complete Poors Brigade with a full complement of Cloathing previous to its march; and with two pair of overalls $ man—Maxwells Brigade having taken their route by Head Quarters at Middle Brook, were there fully supplied to my certain knowledge with every particular (including the same number of overalls)—No. 1—will show that all Hands Brigade except Cortlandts Regiment were provided for; and this deficiency will appear to have been made up in No. 4.
        No. 2 will show that I applied to the Board of War for 10,000 pair of Shoes for this expedition. No. 5 requests them to forward the number they had been able to collect with 2000 pair of overalls. No. 6—is an order to General McDougal for 3500 hunting Shirts & 2000 pair of Shoes if circumstances would permit. My letter of the 24th of May to Genl Sullivan already transmitted to Congress will have informed

them that I had ordered the Clothier at camp to forward 2000 pair of overalls and 2000 pair of Shoes to Easton.
        I flatter myself Congress will be satisfied from this state of the matter that General Sullivans troops in the article of Cloathing so far from being neglected have had a large proportion of the general stock which is far from being adequate to the necessities of the army.
        It gives me pleasure in justice to the Board of War, who, I find are also involved in the complaint, to declare that I made no other applications to them on this head than are here mentioned; and that I have every reason to believe these were complied with substantially as far as was possibly in their power. They also inform me, that in addition to what had been done by me, upon the requisitions of General Sullivan, they had sent on 1000 pair of overalls 1000 hunting Shirts & 3000 body Shirts all of which except 1000 of the latter probably reached him in time.
        Had the expedition gone on as early as was expected, the previous supplies would have been abundant—The delay made this additional provision desireable; and upon the whole I think Genl Sullivan might have spared the remonstrances he has made upon this subject. I have the honor to be With the greatest respect & esteem Your Excellency’s Most Obet hum. Servt
        
          Go: Washington
        
        
          I find I have omitted Hartleys regiment which was at Sunbury & under Genl Hand—This Regiment was supplied by the Board of War.
        
      